Title: To Thomas Jefferson from John Vaughan, with Jefferson’s Note, 11 April 1793
From: Vaughan, John,Jefferson, Thomas
To: Jefferson, Thomas



Thursday. 11 April 1793

M. Vaughan informs Mr. Jefferson that he has purchased Bills for about 15,000 Dollars and expects in an hour to complete the 20,000. He wishes to know to what order they are to be drawn, and as the parties only draw to answer pressing demands, M. V. will request that he may know as early as Convenient this morning, where to send for the money.


3000
13,000
Willing Morris & Swanwick


400
 1 733.33
Walter Stewart


600
 2 600.
Robt. Gilmore favor Mordecai Lewis


4000
17 333.33



[Note by TJ:]
Apr. 11. 1793. drew checks on the bank for the above sums, in favor of W. M. & S. of W.S. and of M.L. or bearer, and delivered them to Mr. Vaughan.
